Campbell, C. J.,
delivered the opinion of the court.
The city had the right to levy seventy-five per cent, of the state tax on the capital stock paid in of the bank, as shown by the written statement of its president delivered to the county assessor, and was not bound to, and would not have been justified in, following the error of the board of supervisors in disregarding the express provision of the law, that the stock should be rated at par unless worth more or less. The law, which is highly favorable to banks in imposing taxes, intends that the capital stock shall be paid on at its value, and the par value is fixed as the standard, subject to be varied by the facts. The idea that the stock is to be rated at two-thirds of its par value, because property generally is i-ated thus, is utterly inadmissible.

Decree reversed, and cause remanded with directions for a decree by the court below in favor of the appellant against appellee and sureties on injunction bond for amount of taxes enjoined and ten per centum thereon, and all costs.